Filed 6/13/16 P. v. Henderson CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B266971
                                                                           (Super. Ct. No. BA432016)
     Plaintiff and Respondent,                                               (Los Angeles County)

v.

LEMUEL HENDERSON,

     Defendant and Appellant.



                   Lemuel Henderson appeals his conviction by jury of petty theft with a prior
theft related conviction. (Pen. Code, § 666, subd. (a).)1 The trial court granted a motion
to strike a prior strike conviction (People v. Superior Court (Romero) (1996) 13 Cal. 4th
497) and sentenced appellant to the low term of 16 months state prison. Appellant's
Proposition 47 petition to reduce the felony conviction to a misdemeanor was denied
because appellant had a prior conviction for an offense requiring registration as a sex
offender. (See §§ 1170.18, subd. (i); 290, subd. (c); People v. Shabazz (2015) 237
Cal. App. 4th 303, 308 & fn. 2.) The trial court ordered appellant to pay a $40 court
operations assessment (§ 1465.8, subd. (a)(1)), a $30 criminal conviction assessment
(Gov. Code, § 70373), a $300 restitution fine (§ 1202.4, subd. (b)), and a $300 parole
restitution fine (§ 1202.45).


         1All   statutory references are to the Penal Code unless otherwise stated.
              We appointed counsel to represent appellant in this appeal. After
examination of the record, counsel filed an opening brief in which no issues were raised.
              On April 19, 2016, we advised appellant that he had 30 days in which to
personally submit any contentions that he wished to raise on appeal. We have received
no response from appellant.
              The evidence shows that appellant entered the El Tapatio supermarket on
December 4, 2014 and stole meat, liquor, and toiletries. Appellant was detained with the
items outside the store by a loss prevention officer.
              Having undertaken an examination of the entire record, we find no arguable
error that would result in a disposition more favorable to appellant. We are satisfied that
appointed counsel has fully complied with his responsibilities and that no arguable issues
exist. (People v. Kelly (2006) 40 Cal. 4th 106, 125-126; People v. Wende (1979) 25
Cal. 3d 436, 441-442.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.

                                                        YEGAN, J.


We concur:


              GILBERT, P. J.


              TANGEMAN, J.




                                              2
                             Richard S. Kemalyan, Judge

                        Superior Court County of Los Angeles

                         ______________________________


             Jonathan B. Steiner, Joshua Schraer, under appointment by the Court of
Appeal, for Defendant and Appellant.
             No appearance for Plaintiff and Respondent.